Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 8, 2022 has been entered.
Status of Claims
2.	Claims 1-8 are currently under examination wherein claim 1 has been amended in applicant’s amendment filed on July 8, 2022. The previously withdrawn claims 9 and 21 have also been amended by the applicant in the same amendment.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

3.	Claims 1-8 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The features of moving through open air and releasing the vacuum or inert atmosphere as claimed in the amended claim 1 are not supported by the instant specification. The applicant is required to identify the supports to the claimed features in the instant specification.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The phrase of “said cavity” in claim 1 lacks an antecedent basis in claim 1 rendering claim 1 and all its dependent claims 2-8 indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Vikner et al. (US Pub. 2015/0059526 A1) in view of CN (101191171 A).
With respect to claims 1-8, Vikner et al. (‘526 A1) discloses a method for atomizing metal powder comprising providing a metal powder atomization system comprising a furnace, a ladle, a tundish and an atomization chamber wherein the furnace, the ladle and tundish are all heated inductively by generating electromagnetic fields to maintain the molten metal at a desired temperature and the ladle would satisfy the passively heatable ladle as claimed; loading the furnace with metallic raw materials; melting the materials into molten metal at a controlled temperature and removing a slag layer on top of the molten metal; transferring the molten metal into a ladle through a drain of the furnace and protecting the surface of the molten metal in the ladle with vacuum or an inert gas; transferring the molten metal into a tundish and protecting the surface of the molten metal in the tundish with vacuum or an inert gas; hitting a stream of liquid metal flowing out from the tundish into the atomization chamber under a vacuum or an inert gas atmosphere with an inert gas at a high velocity to atomize the liquid metal into spherical powders at the bottom of the atomization chamber; and removing the powders from the chamber (abstract, paragraphs [0003], [0004], [0025] and [0037]-[0040]). Vikner et al. (‘526 A1) does not specify the refining step as claimed. CN (‘171 A) discloses a refining step for a molten metal using an inductionally heated Vacuum Oxygen Decarburization system (abstract) which would meet the refining holding vessel as claimed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move the ladle full of molten metal protected by vacuum or an inert gas through open air to the Vacuum Oxygen Decarburization system of CN (‘171 A) in order to reduce the carbon and nitrogen contents to desired levels as disclosed by CN (‘171 A) (Invention content). After the refining step, the ladle full of molten metal protected by vacuum or an inert gas and inductionally heated would be moved from the Vacuum Oxygen Decarburization system through open air to a designated location near the tundish in the atomization chamber which would meet the atomizer holding vessel as claimed. The features as claimed in claims 2 and 5 are well known in the art of powder metallurgy. One of ordinary skill in the art would repeat the above steps as many times as desired in order to produce more batches of powders as claimed in claim 8.
Response to Arguments
6.	The applicant’s arguments filed on July 8, 2022 have been fully considered but they are moot in light of the new ground of rejection above.













Conclusions
7.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733

10/27/2022